DETAILED ACTION
In a communication received on 12 November 2020, applicants amended claims 1, 7, 10, 11, 13, 14, and 16 and added claims 17-22.
Claims 1-3, 5-14, and 16-22 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 7, 10, 11, 13, 14, and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 9, 10, 11, 12, 14, 16, 17, 19, and 21  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirchhofer (US 2013/0014107 A1) in view of Ferdman et al. (US 2012/0227039 A1) and Krueger (US 2013/0103837 A1), and further in view of Mazhar et al. (US 2010/0088150 A1).


associating, by a computer, a topology with an application (i.e., develop an application in cloud infrastructure in Kirchhofer, ¶0035), wherein the topology comprises a plurality of nodes (e.g., virtual machines, VMs in Kirchhofer, ¶0035, fig. 1);
determining, by the computer, stage and version policies of the application (e.g., monitoring policies coded via API in Kirchhofer, ¶0062) to define an available infrastructure (e.g., provisioning virtual resources based on monitoring) for each stage of a number of stages (e.g., development, build, integrate, and test stages of lifecycle ¶0029) of the application (i.e., remediation process to provision virtual resources according to a monitoring policy threshold, such as creating additional VMs in Kirchhofer, ¶0063),
wherein the stages comprise stages of development of the application or stages of deployment of the application (i.e., providing elasticity in deploying hardware and software components for each life cycle stage and production deployment in Kirchhofer, ¶0028-0029);
associating, by the computer, a number of nodes of the plurality of nodes (e.g., newly cloned VM server for the application) with a given stage of the number of stages (e.g., deployed stage of hotel booking application) based on a given stage and version policy (e.g., monitoring policy for CPU utilization at a threshold) of the stage and version policies (i.e., monitoring policy determines an application runs on two VMs but exceeds a threshold and therefore creates and provisions a third VM for the hotel reservation application in Kirchhofer, ¶0065 and ¶0068); and
provisioning, by the computer, the number of nodes for the given stage of the application based on an association of the number of nodes. (i.e., remediation policy creates a third VM to 

Kirchhofer discloses remediation process to provision virtual resources according to a monitoring policy threshold, such as creating additional VMs (¶0062).  Kirchhofer do(es) not disclose different versions of an application.  Ferdman, in order to allow service providers to choose specific applications versions enabling partial upgrades and avoiding downtime from risks of new software versions (¶0026), teaches:
define an available infrastructure (i.e., associating a port topology for routing traffic to and from a virtualized ADC, vADC, in Ferdman, ¶0030) for each version of a number of versions of the application (e.g., virtualization based on different versions of an application in Ferdman, ¶0077);
The combination or modification of remediation process to provision virtual resources according to a monitoring policy threshold, such as creating additional VMs (Kirchhofer) with the virtualizing separately instances of an application (Ferdman) yields associating a topology with an application at a given stage and/or version.  One of ordinary skill in the art would have been motivated to do so in order to allow service providers to choose specific applications versions enabling partial upgrades and avoiding downtime from risks of new software versions.
Based on Kirchhofer in view of Ferdman, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Ferdman to improve upon those of Kirchhofer in order to allow service providers to choose specific applications versions enabling partial upgrades and avoiding downtime from risks of new software versions.


associating the number of nodes comprises associating a given node (e.g., physical nodes, endpoints in Krueger, ¶0058)  of the plurality of nodes with the given stage (e.g., corresponding lifecycle function in Krueger, ¶0058) based on at least one of a geographical location constraint for the given node of the plurality of nodes specified by the given stage and version policy or a topological layer constraint for the given node specified by the given stage and version policy (i.e., reconfigure topology based on geographical constraints such as relocating a physical node from one data center to another according a policy in Krueger, ¶0058)
The combination or modification of an application runs on two VMs but exceeds a threshold determined by a monitoring policy and therefore has a third VM created and associated with the hotel reservation application (Kirchhofer) with the dynamic topology changes based on geographical constraints (Krueger) yields applying policies to a given application for each lifecycle stage by dynamically changing a topology based on geographical constraints.  One of ordinary skill in the art would have been motivated to do so in order to improve the cost, development and deployment of cloud applications through automation.
Based on Kirchhofer in view of Ferdman, and further in view of Krueger, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Krueger to improve upon those of Kirchhofer in order to improve the cost, development and deployment of cloud applications through automation.

Kirchhofer, Ferdman, and Krueger do not disclose that placement or restriction of the nodes may be based on geographic constraints.  Mazhar, in order to satisfy customer requirements for locations of data and applications (see section 0041), discloses: a geographical location constraint restricting or allowing placement of the given node (i.e., a provisioning and deployment management model for provisioning the servers according to deployment rules in section 0082, and the deployment optimization module, before provisioning of the server, can optimize deployment and provisioning of the server based on geographic dependencies corresponding based on the application in section 0087).
Based on Kirchhofer in view of Ferdman and Krueger, and further in view of Mazhar, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Mazhar to improve upon those of Kirchhofer in order to improve the cost, development and deployment of cloud applications through automation.

With respect to claim 2, Kirchhofer discloses: the method of claim 1, wherein associating the number of nodes with the given stage includes defining the topology (i.e., define topology as taught by modifying topology through scaling action based on considering whether application is in testing or production in Kirchhofer, ¶0060)  and associating the number of nodes with the given stage in code (i.e., lifecycle stages as taught by considering the testing or production stage of an application when scaling a topology in Kirchhofer, ¶0060).

With respect to claim 5, Kirchhofer discloses: the method of claim 1, wherein the given stage and version policy comprises: information representing requirements per stage for a number of layers of the topology of the application (i.e., topology layers as taught by coded application metrics for scaling the applications associated physical and virtual topology in Kirchhofer, ¶0061); and


With respect to claim 9, Kirchhofer discloses: the method of claim 1, further comprising instantiating the topology based on the stage and version policy associated with a stage and a version of the application (i.e., manage stage and topology as taught by managing the topology based on the application stage such as testing and/or production in Kirchhofer, ¶0060).

With respect to claim 10, the limitation(s) of claim 10 are similar to those of claim(s) 1.  Therefore, claim 10 is rejected with the same reasoning as claim(s) 1.

With respect to claim 11, Kirchhofer discloses: the system of claim 10, wherein the stage and version policies guide provisioning and management for each corresponding stage and version of the application (i.e., provisioning infrastructure and IT needs during each application lifecycle stage in a software as a service environment, Kirchhofer, ¶0029).

With respect to claim 12, Kirchhofer discloses: the system of claim 10, wherein the topology comprises cloud services that are managed by the platform (i.e., managing a software as a service environment in Kirchhofer, ¶0029).

With respect to claim 14, Kirchhofer discloses: the system of claim 10, wherein the instructions, when executed by the at least one processor, further cause the at least one processor to manage the provisioned application based on a number of stage and version policies (i.e., dynamically adjust 

With respect to claim 16, the limitation(s) of claim 16 are similar to those of claim(s) 1 and 10.  Therefore, claim 16 is rejected with the same reasoning as claim(s) 1 and 10.

With respect to claim 17, Kirchhofer, Ferdman, and Krueger do not disclose predefined topology.  Mazhar, in order to satisfy customer requirements for locations of data and applications (see section 0041), discloses: the method of claim 1, wherein each node of the plurality of nodes is defined prior to associating the topology with the application (i.e., determining optimal cloud environment configurations and adjustments for future usage in section 0072).
Based on Kirchhofer in view of Ferdman and Krueger, and further in view of Mazhar, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Mazhar to improve upon those of Kirchhofer in order to improve the cost, development and deployment of cloud applications through automation.

With respect to claim 19, the limitation(s) of claim 19 are similar to those of claim(s) 17.  Therefore, claim 19 is rejected with the same reasoning as claim(s) 17.

With respect to claim 21, the limitation(s) of claim 21 are similar to those of claim(s) 17.  Therefore, claim 21 is rejected with the same reasoning as claim(s) 17.



Claims 3, 7, 8, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirchhofer (US 2013/0014107 A1) in view of Ferdman et al. (US 2012/0227039 A1), Krueger (US 2013/0103837 A1) and Mazhar et al. (US 2010/0088150 A1), and further in view of Novak (US Publication No. 2010/0095266 A1).

With respect to claim 3, Kirchhofer discloses managing each stage of the lifecycle to provide infrastructure and IT elasticity (¶0029).  Kirchhofer, Ferdman, Krueger, and Mazhar do(es) not disclose managing each stage.  Novak, in order to improve governance of services throughout the lifecycle (¶0004), teaches: the method of claim 1, further comprising
evolving the application from a first stage and version policy to a second stage and version policy based on changing properties of the application (i.e., change stages as taught by promoting a service from a design to development stage based on test requirements and defects being addressed in Novak, ¶0037).
The combination or modification of managing each stage of the lifecycle to provide infrastructure and IT elasticity (Kirchhofer) with the interface for specifying a stage to manage (Novak) yields managing each stage of an application by managing policies that govern provision of IT resources.  One of ordinary skill in the art would have been motivated to do so in order to improve governance of services throughout the lifecycle.
Based on Kirchhofer in view of Ferdman and Krueger and Mazhar, and further in view of Novak, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Novak to improve upon those of Kirchhofer in order to improve governance of services throughout the lifecycle.


The combination or modification of managing each stage of the lifecycle to provide infrastructure and IT elasticity (Kirchhofer) with the interface for specifying a stage to manage (Novak) yields managing each stage of an application by managing policies that govern provision of IT resources.  One of ordinary skill in the art would have been motivated to do so in order to improve governance of services throughout the lifecycle.
Based on Kirchhofer in view of Ferdman, Krueger, and Mazhar, and further in view of Novak, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Novak to improve upon those of Kirchhofer in order to improve governance of services throughout the lifecycle.

With respect to claim 8, Kirchhofer discloses managing each stage of the lifecycle to provide infrastructure and IT elasticity (¶0029).  Kirchhofer, Ferdman, Krueger, and Mazhar do(es) not disclose managing each stage.  Novak, in order to improve governance of services throughout the lifecycle (¶0004), teaches: the method of claim 1, comprising requesting, via a development tool chain, to provision and manage the application at a specific stage of the number of stages for testing the 
The combination or modification of managing each stage of the lifecycle to provide infrastructure and IT elasticity (Kirchhofer) with the interface for specifying a stage to manage (Novak) yields managing each stage of an application by managing policies that govern provision of IT resources.  One of ordinary skill in the art would have been motivated to do so in order to improve governance of services throughout the lifecycle.
Based on Kirchhofer in view of Ferdman, Krueger and Mazhar, and further in view of Novak, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Novak to improve upon those of Kirchhofer in order to improve governance of services throughout the lifecycle.

With respect to claim 13, Kirchhofer, Ferdman, Krueger and Mazhar, do not disclose instantiating a service.  Novak discloses: the system of claim 10, wherein the instructions, when executed by the at least one processor, further cause the at least one processor to execute a lifecycle management process to instantiate a service based on a number of stage and version policies (i.e., utilizing a service catalog to publish an infrastructure service and govern the services and validate the policies in Novak, ¶0033)
Based on Kirchhofer in view of Ferdman, Krueger and Mazhar, and further in view of Novak, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Novak to improve upon those of Kirchhofer in order to improve governance of services throughout the lifecycle.


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirchhofer (US 2013/0014107 A1) in view of Ferdman et al. (US 2012/0227039 A1), Krueger (US 2013/0103837 A1) and Mazhar et al. (US 2010/0088150 A1), and further in view of Loafman et al. (US 9,645,628 B1).

With respect to claim 6, Kirchhofer discloses coding policies in java for monitoring performance of the virtualized and physical environment (¶0062).  Kirchhofer, Ferdman, Krueger and Mazhar do(es) not disclose coding policies in YAML.  Loafman, in order to improve monitoring of computing resource utilization (col. 18 lines 51-65), teaches: the method of claim 1, wherein the topology and the stage and version policies are written in YAML. (i.e., YAML as taught by set policy instructions in YAML file format retrieved from a local database in Loafman, col. 18 lines 51-65).
The combination or modification of coding policies in java for monitoring performance of the virtualized and physical environment (Kirchhofer) with the YAML format for policy files (Loafman) yields coding policies for monitoring performance of a cloud topology associated with an application lifecycle stage.  One of ordinary skill in the art would have been motivated to do so in order to improve monitoring of computing resource utilization.
Based on Kirchhofer in view of Ferdman, Krueger, and Mazhar, and further in view of Loafman, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Loafman to improve upon those of Kirchhofer in order to improve monitoring of computing resource utilization.

Claims 18, 20, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirchhofer (US 2013/0014107 A1) in view of Ferdman et al. (US 2012/0227039 A1), Krueger (US 2013/0103837 A1) and Mazhar et al. (US 2010/0088150 A1), and further in view of Mantripragada et al. (US 2015/0199188 A1).

With respect to claim 18, Kirchhofer, Ferdman, Krueger and Mazhar do not disclose independent versions and stages.  Mantripragada, in order to improve quality of deployment of software into an environment (see abstract), the use of seals which document and provide metadata for software packages provides information needed for security and authorization (see abstract), discloses: the method of claim 1, wherein each stage of the number of stages (i.e., QA seal indicates an intended lifecycle phase for deployment of software in section 0037) and each version of the number of versions in the stage and version polices is independent (i.e., QA seal with metadata indicating a name and version of the software package for deployment in section 0045).
Based on Kirchhofer in view of Ferdman, Krueger, and Mazhar, and further in view of Mantripragada, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Mantripragada to improve upon those of Kirchhofer in order to improve quality of deployment of software into an environment.

With respect to claim 20, the limitation(s) of claim 20 are similar to those of claim(s) 18.  Therefore, claim 20 is rejected with the same reasoning as claim(s) 18.
With respect to claim 22, the limitation(s) of claim 22 are similar to those of claim(s) 18.  Therefore, claim 22 is rejected with the same reasoning as claim(s) 18.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN L LIN whose telephone number is (571)270-7446.  The examiner can normally be reached on Monday through Friday 9:00 AM - 5:00 PM (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






Sherman Lin
2/13/2021

/S. L./Examiner, Art Unit 2447                

/JOON H HWANG/Supervisory Patent Examiner, Art Unit 2447